Citation Nr: 0211502	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-23 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

3.  Evaluation of residuals of a thoracic spine injury, 
middle back syndrome with degenerative changes, currently 
rated as non-compensable.

4.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to May 
1995.

This case arises from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for a "low back syndrome" with degenerative 
changes at the T10-T12 levels.  This disability was found to 
be noncompensable.  The veteran appealed this initial 
evaluation.  In December 1995, the RO also denied entitlement 
to service connection for degenerative joint disease of the 
knees and right ankle.  The veteran appealed these 
determinations. 

In July 1997, the Board of Veterans' Appeals (Board) granted 
a motion for advancement on the docket pursuant to 38 
U.S.C.A. § 7101(a)(2) and 38 C.F.R. § 20.900(c).  A hearing 
was held in June 1997 via video conference before a member of 
the Board.  This Board member will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c).  In October 1997, the Board remanded the current 
issues for development of the medical evidence.

By rating decision of April 2002, the RO granted entitlement 
to service connection for chondromalacia patella of the right 
and left knees.  In a supplemental statement of the case 
(SSOC) also issued in April 2002, the RO informed the veteran 
that a compensable evaluation for his service-connected back 
disability had again been denied.  However, based on the 
diagnosis of his latest VA orthopedic examination in April 
2001, this disability was recharacterized as "residuals of a 
thoracic spine injury, middle back syndrome with degenerative 
changes."  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  The preponderance of the medical evidence is against a 
finding that degenerative joint disease of the knees was 
incurred or aggravated as a result of the veteran's military 
service. 

3.  The preponderance of the medical evidence is against a 
finding that degenerative joint disease of the right ankle 
was incurred or aggravated as a result of the veteran's 
military service.

4.  The veteran's service-connected residuals of a thoracic 
spine injury has resulted in moderate limitation of motion.

5.  The veteran's service-connected residuals of a thoracic 
spine injury has not resulted in frequent hospitalizations or 
marked interference with employment to the point of rendering 
the application of the schedular criteria impractical.

6.  The veteran is currently receiving VA compensation for 
service-connected disabilities.





CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
or aggravated during the veteran's military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  Degenerative joint disease of the right ankle was not 
incurred or aggravated during the veteran's military service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2001); 
66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

3.  An increased evaluation to 10 percent disabling, but not 
more, is warranted for residuals of a thoracic spine injury, 
middle back syndrome with degenerative changes.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.71, Diagnostic Codes 5010 5291 
(2001).

4.  A compensable rating for multiple noncompensable service-
connected disabilities is not warranted.  38 C.F.R. § 3.324 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A did not 
become effective until the fall of 2000.  These provisions 
were considered by VA in the supplemental statement of the 
case (SSOC) issued in April 2002.  VA also had the 
opportunity to apply the duty to assist provisions found at 
38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in the statement of the case (SOC) 
issued in March 1996 and the SSOC of February 1997.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed by the RO in the letter issued to the 
veteran in July 2001.  This letter informed the veteran of 
the actions he must take and the type of evidence required in 
order to establish his current claims.  He was also informed 
that no further actions would be taken by VA to develop his 
claim.  In the SOC of March 1996 and the subsequent SSOC's, 
VA specifically notified the veteran of the evidence that it 
had considered.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service medical records.  The veteran 
has not alleged that he is currently in receipt of Workers' 
Compensation or Social Security Administration disability 
benefits.  In addition, the veteran denied at his hearing on 
appeal in August 1996 and during a VA compensation 
examination in September 1996 that he had ever received 
medical treatment at a VA facility.  Finally, the veteran was 
afforded multiple VA compensation examinations in regard to 
the current claims.  The January 1998, September 2000, and 
April 2001 VA examiners provided evidence/opinion on the 
severity of the veteran's service-connected back disability.  
These examinations also provided clinical and radiological 
findings regarding his bilateral knee and right ankle joints.  
These examiners specifically referenced the veteran's medical 
history, the questions posed in the Board's remand of October 
1997, and the claims file was available and reviewed.  
Therefore, these examinations are fully adequate for 
providing evidence regarding the severity and effects of the 
claimed disorders.

The veteran indicated at his VA hearings that he has sought 
infrequent treatment from private healthcare providers.  At 
his hearing on appeal in August 1996, he was informed that 
this medical evidence could be pertinent to his claims and 
was requested to submit this evidence to VA.  He was 
specifically asked whether he would prefer VA or himself to 
obtain these records and he responded that his preference 
would be for himself to obtain these records and submit them 
to VA.  The hearing transcript clearly indicates that the VA 
hearing officer provided the veteran with "authorization 
forms" and informed him that if he was unsuccessful in 
obtaining his private medical records, to complete and return 
these forms to VA so it could directly request these records.  
At his Board hearing in June 1997, the veteran testified that 
he had reviewed the medical records of his private physician 
and there were no specific clinical findings in these 
reports.  Although asked by the board member to indicate 
whether submitting these private records would serve any 
useful purpose to his claims, the veteran did not directly 
respond but instead noted that the private medical records 
did not contradict his service medical records.  By letter of 
July 2001, the RO again asked the veteran to identify his 
private healthcare providers or submit private treatment 
records.  The veteran never responded to this request.

It is noted that the Board remanded this case in October 1997 
for development of the evidence.  A review of the claims file 
indicates that the RO fully complied with the remand 
instructions to include requesting the identification of the 
veteran's healthcare providers by letter of July 2001 and 
obtaining VA medical examinations that answered all questions 
posed by the Board.  These answers specifically addressed the 
Board's questions regarding the veteran's functional 
limitations due to pain, weakness, excess fatigability, 
and/or incoordination resulting from his service-connected 
back disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, further development based on these remand 
instructions is not warranted.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The veteran was provided with the opportunity to present oral 
testimony, and did so at hearings before VA in August 1996 
and June 1997.  Based on the above analysis, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the veteran's 
claims.  38 U.S.C.A. 5103A.  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection for Degenerative Joint 
Disease of the Knees and Right Ankle

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

At the time of his Medical Evaluation Board examination in 
September 1994, the veteran claimed that he had been treated 
by the military for arthritis and degenerative joint disease 
in both ankles and knees.  During his July 1995 VA general 
medical examination, the veteran alleged that a prior MRI and 
bone scan had revealed degenerative changes in his knee 
joints.  At his hearing on appeal in August 1996, the veteran 
claimed that he experienced achiness in his right ankle 
everyday and that at times this joint would have swelling.  
He claimed that he had previously been diagnosed with 
degenerative joint disease in the right ankle.  The veteran 
testified that he had pain, swelling, crepitus, and 
instability in his knees.  He asserted that the pain in his 
knees prevented him from bending or squatting and he believed 
that he could not bend his knees more than 45 degrees.  

While the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espirutu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  The veteran has submitted competent lay evidence 
that his knee and ankle joints have been symptomatic since 
his military service.  However, to establish that he 
currently has degenerative joint disease in these joints as a 
result of his military service, there must be competent 
medical evidence, preferably radiological findings, of 
degenerative joint disease and a healthcare professionals 
opinion linking this disorder to his military service.

On his entrance examination of August 1991, the veteran did 
not report any medical history of degenerative joint disease 
affecting his knees or right ankle.  The examination report 
indicated that his lower extremities had been found to be 
normal.  A podiatry consultation of August 1992 noted an 
assessment of Achilles tendonitis on the right side.  An X-
ray of the veteran's right ankle in December 1992 found no 
evidence of fracture, dislocation, bone abnormality, or bony 
trauma.  A bone scan conducted in June 1994, apparently at a 
civilian facility in Korea, noted increased activities in the 
knee and ankle areas.  The impression was bilateral arthritis 
of both knees and ankles.  A military orthopedic outpatient 
record of June 1994, citing to the recent bone scan, noted an 
assessment of degenerative joint disease of both ankles and 
knees.  The veteran was again seen at an orthopedic clinic in 
August 1994 for complaints of ankle and knee pain.  The 
examiner noted a past diagnosis for degenerative joint 
disease.  However, the current assessment was chronic ankle 
pain.  An outpatient record of early September 1994 noted the 
results of a bone scan that found increased uptake in the 
right proximal tibial region consistent with old tibial 
stress reaction.  The assessment included bilateral early 
degenerative joint disease versus synovitis of the ankles.

The veteran was given a rheumatology consultation by the 
military in August 1994.  He claimed he injured his left 
ankle in a fall from a telephone poll in 1992.  It was noted 
that a prior bone scan had found "multiple joint uptake" 
consistent with degenerative joint disease, however, this 
study was not available for review.  Current X-rays of the 
knees were normal.  It was indicated that there was no 
evidence of arthritis on which to propose rheumatoid 
arthritis as a diagnosis.  A positive antinuclear antibody 
(ANA) test was noted to be of uncertain significance.  

A Medical Evaluation Board examination of September 1994 
noted that the veteran's lower extremities were abnormal, 
however, the listed defects did not indicate any degenerative 
changes involving the knees or ankles.  A narrative summary 
prepared in December 1994 reported that the veteran had been 
on medical hold since July 1993.  This summary noted a 
medical history that included a left ankle injury and 
subsequent treatment.  A magnetic resonance image (MRI) of 
the lower extremities was reported to have been normal.  A 
bone scan of June 1994 showed "generalized uptake" in both 
knees and ankles, greater on the left side than the right.  
On physical examination, there was instability and tenderness 
about the ankles.  The diagnoses included anterolateral 
instability in the right ankle.  There were no other 
diagnoses regarding a right ankle or a bilateral knee 
disability.

On a VA general medical examination in July 1995, the veteran 
complained of bilateral ankle and knee disabilities.  On 
examination, no abnormalities or defects were indicated.  No 
findings were made regarding the right ankle.  X-rays of the 
knees found no evidence of a fracture or significant 
degenerative changes.  The diagnoses included arthralgia of 
the knees that were objectively and functionally normal.  

In September 1996, a VA orthopedic examination noted 
diagnoses that included arthralgia of the ankles (no 
abnormality found clinically) and arthralgia of the knees (no 
abnormality found clinically, full mobility).  A right ankle 
X-ray taken in January 1997 found no abnormalities with the 
joint.  

On VA examination of January 1998, the diagnoses included 
multiple joint pain secondary to a fall from a telephone poll 
in 1992.  However, the examiner noted that except for some 
loss of motion in the low back and stiffness in the left 
ankle, there were no abnormal findings present on 
examination.  X-rays of the knees and ankles taken in January 
1998 found no evidence of significant osseous or joint space 
abnormality.  A bone scan of February 1998 noted that the 
knees and ankles had a normal appearance and there was no 
evidence of active arthritis or ongoing taler dome pathology 
(in the ankles) to explain the veteran's pain.  A right ankle 
MRI of February 1998 noted a suggestion of focal fluid 
collection posterior to the tibiotalar joint related to 
effusion versus synovial cyst versus ganglion.  MRI's of both 
knees in February 1998 noted possible soft tissue 
abnormalities and effusion.  A 3-D volume MRI of both knees 
was conducted in October 2000 noted that this study had been 
done in order to better assess the true anatomical status of 
the veteran's knees.  This study found that the increased 
signal with the medial and lateral menisci likely represented 
a normal anatomical finding for the veteran and there was no 
definite meniscal tear identified.  His right anterior 
cruciate ligament (ACL) was found to be normal.  

The veteran's right ankle was evaluated on a VA orthopedic 
examination in September 2000 and diagnoses noted that a 
right ankle pathology was not found.  An orthopedic 
examination of April 2001 diagnosed bilateral chondromalacia 
patella.  The examiner found some malalignment in the knees 
(Q angle) and noted that such a persistent deformity would 
breakdown the knee cartilage and lead to chondromalacia 
patella.  It was also noted by the examiner that the veteran 
had a history of positive ANA test, without any specific 
autoimmune disorder, since August 1994.  However, after 
consulting an attending rheumatologist, the examiner 
determined that the reactive ANA test was of no clinical 
significance at that time.  He commented that 15 percent of 
the population will have a positive ANA test without any 
specific autoimmune disorder.

During service, the veteran voiced complaints regarding the 
joints.  He did receive diagnoses for degenerative joint 
disease of the knees and right ankle during his military 
service, but these diagnoses appear to be based on the June 
and September 1994 bone scans that reported abnormal findings 
regarding these joints.  In-service and post-service X-rays 
have consistently failed to confirm any arthritis in these 
joints.  In fact, the VA bone scan of February 1998 also 
failed to confirm any evidence suggesting arthritis.  All the 
post-service examiners have consistently noted that there is 
no objective or clinical evidence of arthritis associated 
with the veteran's knees or right ankle joints.  Finally, 
both military and post-service ANA testing has noted 
abnormalities.  However, rheumatology consultations in August 
1994 and April 2001 determined that these findings were not 
clinically significant nor was there in a chronic disease or 
disability associated with these irregular lab results.  
These opinions are confirmed by the preponderance of the 
radiological evidence.  Thus, the preponderance of the most 
probative medical evidence does not establish that arthritis 
exists in the veteran's bilateral knee and right ankle 
joints.  

As noted above, the veteran has been awarded service 
connection for bilateral chondromalacia patella in both knees 
based on the medical opinion of April 2001 that determined 
this was the underlying cause of his reported symptomatology.  
The veteran has received diagnoses for a "soft tissue" 
disease/disorder during his military service to include right 
Achilles tendonitis, chronic ankle pain, synovitis, and 
anterolateral instability of the right ankle.  These in-
service diagnoses have not been consistent nor establish the 
chronic nature of any of these diagnoses.  While post-service 
examinations diagnosed arthralgia (or pain) in the right 
ankle, the examiners have consistently indicated that this 
diagnosis was based on the veteran's subjective complaints.  
These examiners clearly noted that there was no objective or 
clinical evidence on which to make a diagnosis of a chronic 
disease or disorder associated with the right ankle joint.  
The right ankle MRI of February 1998 found fluid collection, 
but could not definitively provide a diagnosis of the cause.  
Subsequent examiners in September 2000 and April 2001 with 
access to this evidence again found no current/chronic 
disease or disability associated with the right ankle.  Based 
on this medical evidence and opinion, the Board finds that 
the preponderance of the medical evidence does not establish 
that the veteran suffers with a chronic right ankle 
disability associated with a disease or injury during his 
military service.


Evaluation of the Residuals of A Thoracic Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation for residuals of 
a thoracic spine injury is an original claim that was placed 
in appellate status by a Notice of Disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings may be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has complained of chronic low and/or mid-back 
pain.  On a VA general medical examination in July 1995, the 
veteran denied any history of a traumatic injury to his 
spine, but claimed that an MRI and bone scan had shown 
degenerative joint disease in his spine.  At his hearing on 
appeal in August 1996, he asserted that he had pain with use 
and motion of his back.  He also reported frequent pain 
"shooting" from his back down his legs.  The veteran 
testified that he would experience a dull pain in his back 
while sitting and sharp pain while walking.  He claimed to 
have muscle spasm from his shoulders to his lower back.  He 
did not believe he had full range of motion in his back.  At 
his Board hearing in June 1997, the veteran alleged that even 
with weight loss he still experienced the same level of pain 
in his back.  During a VA orthopedic examination in September 
2000, the veteran asserted that he experienced flare-ups of 
pain in his lower back.  

The veteran's separation examination of September 1994 noted 
an abnormal spine described as bilateral sacroiliac joint 
pain.  A narrative summary prepared in December 1994 noted a 
diagnosis of mild low back pain.

On a VA general medical examination of July 1995, the veteran 
had full range of motion in his lower back without pain or 
discomfort.  He was able to do straight leg raises in both 
extremities to 90 degrees without any pain or discomfort.  
However, the veteran showed a lot of tenderness on palpation 
about the L1-L5 level.  The diagnosis was lower back syndrome 
with arthralgia of the lower back.  A VA spine X-ray of July 
1995 revealed no evidence of a fracture or subluxation.  
However, there was narrowing of the superior and inferior 
endplates of T11 and the inferior endplate of T10, narrowing 
the intervertebral disc space at the level of T10-T11 and 
T11-T12.  The radiologist opined that these findings were 
most likely secondary to degenerative changes, but Schmorl's 
node was another consideration.

In September 1996, the veteran was afforded another VA 
orthopedic examination.  Lumbar spine lordosis was normal and 
there was no erector spasm or deformity present.  Range of 
motion was forward flexion to 95 degrees, backward extension 
to 35 degrees, right and left lateral bending to 40 degrees, 
and right and left rotation to 35 degrees.  Straight leg 
raises were negative to 90 degrees.  The diagnoses included 
lower thoracic spine discomfort with T11-T12 interspace 
narrowing and a history of a military injury due to a fall.  
A radiological study taken in September 1996 found the 
thoracic spine to be within normal limits except for evidence 
suggesting prior Scheuermann's disease affecting the 
endplates of isolated thoracic vertebra.  

On orthopedic examination in January 1997, the veteran was 
able to disrobe and redress easily and speedily.  Deep tendon 
reflexes were symmetrical, motor strength and muscular 
development was normal, gait was normal, and sensory 
modalities appeared intact.  Lumbar lordosis was normal.  
Range of motion in the back was forward flexion to 90 
degrees, backward extension to 30 degrees, right and left 
lateral bending to 40 degrees, and right and left rotation to 
35 degrees.  Straight leg raises and stretch signs were 
negative to 90 degrees.  A X-ray of the lumbosacral spine was 
reported to be normal.  The diagnoses included T10-T11 
degenerative change with minimal mobility restriction and 
minimal discomfort in the lumbar spine, overweight 
aggravating discomfort with postural strain to lumbar spine, 
and specific residuum of spinal cord injury examined and not 
found.

A VA orthopedic examination of January 1998 reported that the 
veteran was not in any pain and was able to dress and undress 
without any difficulty.  He walked slowly, but had no limp.  
The veteran was not able to walk on his toes and heels.  The 
back had normal lumbar lordosis with no deformity.  There was 
no muscle guarding.  Range of motion was forward flexion to 
60 degrees, backward extension to 20 degrees, right and left 
lateral bending to 20 degrees, and right and left rotation to 
40 degrees.  The veteran was able to raise straight legs to 
90 degrees.  Deep tendon reflexes ("jerks") were reported 
to be brisk, except for the left ankle.  There was no loss of 
sensation in the lower extremities.  The diagnoses included 
multiple joint pain secondary to a fall from a telephone poll 
in 1992, with "some loss" of range of motion in the back.  
The examiner opined that the residuals from this fall were 
minimal to moderate in degree.  He further commented that 
there was no evidence of neuralgia or sciatica.  This 
physician pointed out that the veteran did not complain of 
pain radiating down the back of his legs and the sluggish 
left ankle jerk was probably the result of some stiffness in 
that joint.  It was determined that there was no evidence of 
fatigue or incoordination associated with the veteran's low 
back syndrome.  

X-rays in January 1998 of the lumbar and thoracic spine found 
minimal levocurvature of the upper thoracic spine.  There was 
no evidence of significant degenerative disease and the 
pedicles appeared intact.  However, there was a mild 
compression deformity of the T11 vertebra superior end plate.  
A bone scan of February 1998 noted that the appearance of the 
thoracic and lumbar spine were normal with no evidence of a 
crush fracture or active facet joint arthritis to explain the 
lower back pain.  

In September 2000, a VA examination noted that the veteran's 
diagnostic testing for rheumatoid arthritis was essentially 
normal.  On examination, the veteran did not appear to be 
chronically or actively ill and he walked with a normal gait 
and posture.  Deep tendon reflexes of the lower extremities 
were "2+."  There was no spasm of the lumbar paravertebral 
musculature.  Range of motion in the back was forward flexion 
to 75 degrees, backward extension to 20 degrees, lateral 
bending to the right was 30 degrees and to the left was 35 
degrees, and right and left rotation was 30 degrees.  The 
veteran could do straight leg raises to 70 degrees on the 
right and to 65 degrees on the left.  Muscle atrophy was 
reported in the left ankle and slight hypesthesia at the left 
of the left great toe.  However, circumference of the calves, 
thighs, and knees was symmetrical.  There was slight weakness 
of the left quadriceps musculature.  All reported deep tendon 
reflexes in the lower extremities were "2+."  The examiner 
concluded that there was no evidence of degenerative 
intervertebral disc disease or nerve root compression 
syndrome.

Another examination in April 2001 noted range of motion in 
the back to be forward flexion to 75 degrees, backward 
extension to 20 degrees, right and left lateral bending to 30 
degrees, and right and left rotation to 35 degrees.  Straight 
leg raises were to 50 degrees on both sides.  The examiner 
commented that this range of motion was considered normal.  
There was no spasm of the paravertebral musculature of the 
lumbosacral region.  Deep tendon reflexes in the lower 
extremities were reported to range from "2+" to "3+."  X-
rays of the thoracic spine indicated that there was no 
significant abnormality visible.  However, there were 
underlying indurations in the endplates of the body of the 
mid and lower thoracic vertebra representing mild formal 
Scheuermann's disease (kyphotic thoracic spine).  The 
examiner commented that even in the absence of radiographic 
or clinical findings, the veteran's subjective complaints may 
persist and could not be discounted.  The absence of clinical 
findings did not mean that the veteran's claimed symptoms of 
pain were not true. 

The diagnoses included (mild) post-traumatic mid-back pain 
syndrome or Scheuermann's disease.  It was explained by the 
examiner that Scheuermann's disease was a structural kyphosis 
from anterior wedging of the thoracic vertebra (usually from 
the T10 vertebra to the L2 vertebra) with notching of 
endplates called Schmorl's nodules.  It was noted that this 
deformity was not due to trauma but was a developmental 
process affecting about 10 percent of the population.  The 
examiner suggested that the radiological evidence may 
indicate Scheuermann's disease instead of a trauma-induced 
wedging of the vertebra.  However, it was felt by the 
examiner that the veteran may have had a combination of both 
causative processes.

The veteran is currently evaluated under the VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 
(Code) 5010 and 5295 as noncompensable effective from May 12, 
1995.  It is noted by the Board that Code 5295 evaluates the 
functional limitations due to lumbosacral strain.  As the 
veteran's current disability has been associated with his 
thoracic spine since the award of service connection in 
December 1995, it appears that the RO found the veteran's 
service-connected back disability to be analogous to a 
lumbosacral strain under the provision of 38 C.F.R. § 4.20, 
and rated him accordingly.

As previously noted in the Introduction, the RO 
recharacterized the service-connected back disability from a 
"low back syndrome" to a "middle back syndrome."  While 
the term "low back" was initially used in the December 1995 
rating decision that awarded service connection, the RO 
clearly associated this disability with deformities of the 
T10-T12 vertebra.  As indicated in April 2002, the middle 
back syndrome was specifically associated with a thoracic 
spine injury.  It is obvious that the service-connected back 
disability has always been associated with the thoracic spine 
as indicated in the rating decisions since 1995.  Thus, this 
recharacterization of the service-connected disorder has not 
resulted in the severance of service connection for a 
disability associated with the lumbar spine and consideration 
of the provisions of 38 U.S.C.A. § 5112 and 38 C.F.R. 
§ 3.105(d) is not warranted.

According to Code 5010, arthritis due to trauma that is 
established by X-ray evidence is to be rated under Code 5003 
for degenerative arthritis.  According to the Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Code 5291, slight limitation of motion of the dorsal 
(thoracic) spine is to be given a noncompensable evaluation.  
Moderate limitation of motion warrants a 10 percent 
evaluation and severe limitation of motion is to be awarded a 
20 percent rating.  The veteran has claimed significant 
symptomatology associated with his back disability to include 
pain with all movements and occasional exacerbation (flare-
up).  His range of motion has decreased since his separation 
from military service based on the objective medical 
findings.  However, the latest examiner of April 2001 found 
even this decreased range of motion to be normal.  At its 
worst in January 1998 (forward flexion to 60 degrees), the 
examiner indicated that this was a minimal to moderate level 
of disability.  Based on this finding and resolving all 
reasonable doubt in the veteran's favor regarding his claimed 
flare-ups of symptomatology, the Board finds that the 
thoracic back disability warrants a 10 percent evaluation 
under Code 5291 for moderate limitation of motion.  Based on 
the veteran's noted symptomatology, on which he is competent 
to present evidence, the Board finds that this level of 
disability has existed since his separation from the military 
and his compensable evaluation must be made effective from 
May 12, 1995, the day after his release from active service.  
See 38 C.F.R. § 3.400(b)(2).  This evaluation is also 
consistent with 38 C.F.R. § 4.59.  The veteran has 
periarticular pathology productive of some painful motion 
warranting the minimum compensable evaluation.

However, an evaluation in excess of 10 percent is not 
warranted under Code 5291.  There is virtually no 
objective/clinical evidence to support the veteran's claims 
of severe symptoms associated with his thoracic spine injury.  
Range of motion in the back has been substantially better 
than a severe limitation and no examiner has indicated 
objective findings of pain on motion.  He has repeatedly been 
found on examination to ambulate and move without objective 
signs of discomfort and the residuals of his back disability 
have consistently been found to be mild or minimal by his 
examiners.  The examiner of January 1998 opined that there 
was no fatigue or incoordination involved in the thoracic 
spine disability.  In fact, the last examiner of April 2001, 
although cautioning against a wholesale dismissal of the 
veteran's claimed symptomatology, noted there was little 
clinical evidence to support such symptomatology.  Thus, the 
preponderance of the evidence does not support a finding of 
any severe limitation of motion in the thoracic spine, even 
considering exacerbation of symptomatology.

Considering by analogy the criteria of Code 5295 for a 
thoracic back strain, an evaluation in excess of 10 percent 
cannot be granted.  Under Code 5295, a 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
loss of lateral spine motion (unilateral) in the standing 
position.  The veteran has claimed that he suffers with back 
spasm and muscle spasm was objectively demonstrated on 
palpation in July 1995.  However, no muscle spasm was 
demonstrated during forward flexion in July 1995 and no spasm 
either from palpation or forward bending has been 
demonstrated on repeated VA examinations since July 1995.  
The objective range of motion studies have consistently shown 
only minimal limitation and have not indicated any spasm on 
forward flexion.  There is no lay or medical evidence that 
the veteran has experienced loss of lateral spine motion.  In 
fact, the objective range of motion studies have consistently 
shown the veteran is capable of substantial lateral bending.  
As the preponderance of the medical evidence does not 
indicate the existence of muscle spasm on forward flexion or 
loss of lateral spine motion, a 20 percent rating under Code 
5295 cannot be awarded.

An evaluation for intervertebral disc syndrome under Code 
5293 is not warranted.  While the veteran testified in August 
1996 that he had radiating pain from his back into his legs, 
he was been inconsistent about these claims on subsequent 
examinations.  In fact, he specifically denied such symptoms 
on the subsequent examination in January 1998.  There was 
some evidence of sensory disturbance, muscle atrophy, and 
weakness in the left lower extremity (mostly about the left 
ankle/foot) during examination in September 2000.  However, 
this examiner specifically concluded that there was no 
evidence of intervertebral disc syndrome or nerve root 
compression.  This opinion is corroborated by the January 
1997 examiner's conclusion that there was no evidence of a 
spinal injury and the January 1998 examiner's findings of no 
evidence of neuralgia or sciatica.  In addition, the latter 
physician attributed the neurological abnormalities in the 
left lower extremity to the veteran's left ankle disability.  
Thus, the preponderance of the objective evidence of record 
does not support a finding that the veteran's thoracic spine 
disability has resulted in an intervertebral disc syndrome.  
This evidence is supported by the veteran's own inconsistent 
claims regarding his symptomatology.

The Board finds that an evaluation under Code 5285 for 
residuals of a fractured thoracic vertebra is also not 
warranted.  There is no clinical or radiological evidence in 
the service medical records that the veteran actually 
fractured any thoracic vertebra.  In fact, in-service X-rays 
of August 1994 were normal.  While a January 1998 X-ray noted 
a mild compression deformity and the examiner of April 2001 
indicated there was wedging in the thoracic vertebra, there 
is no post-service radiological evidence of an actual 
fracture.  VA X-rays of July 1995, September 1996, and April 
2001; and a bone scan of February 1998 found no evidence of a 
fracture.  Thus, the preponderance of the radiological 
evidence does not support the finding of any post-traumatic 
fracture of a thoracic vertebra.

In addition, the Board finds that an evaluation for ankylosis 
of the thoracic spine under Codes 5286 and 5289 is not for 
consideration.  There is no radiological evidence during 
service or since that the veteran has ankylosis or a fixed 
bony deformity associated with his thoracic spine.  Also, 
there is no diagnosis of record for ankylosis of the thoracic 
spine.  In fact, the range of motion findings noted on 
objective examination clearly indicate that a fixed deformity 
does not exist.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The veteran testified in August 1996 that he had been trained 
as a lineman during his military service and had tried to 
work in his field after his separation.  However, he was 
forced to quit this work in April 1996 as his physical 
limitations prohibited him from such strenuous activity.  It 
was noted that between June 1995 and April 1996 he lost eight 
to ten days of work due to his physical pain.  He 
acknowledged that he currently worked as a laser engineer 
which was a sedentary-type job that required a lot of travel.  
He reported only losing one day of work from his new job for 
an appointment with his private physician.  At his Board 
hearing in June 1997, the veteran acknowledged that he 
continued to work as a laser engineer.  However, he contended 
that his service-connected disabilities made him less 
effective at this job.  The veteran claimed that his employer 
and co-workers had noticed him being in a lot of pain and 
having to sit a lot at work.  He claimed that he could have 
made more money in his prior occupation.  It was alleged that 
during 1997 he had missed five days of work due to medical 
appointments.  The veteran has acknowledged that he does not 
receive regular treatment for his service-connected 
disabilities.

The Board concedes that the veteran's service-connected 
disabilities have interfered with his industrial 
adaptability.  However, he is clearly able to maintain 
sedentary-type work and is currently employed on a full-time 
basis.  While the veteran has claimed that he makes less 
money in his current employment when compared to his pervious 
work as a lineman, there is no allegation that this sedentary 
work is not substantially gainful employment and adequate to 
support himself financially.  Cf. 38 C.F.R. § 4.16(a).  He 
has denied seeking regular treatment for his back disability 
and has missed only a handful of days from work due to 
medical appointments.  There is no allegation or evidence 
that the veteran's thoracic spine disability has resulted in 
him being hospitalized since his separation from the 
military.  The level of interference with the veteran's 
industrial abilities due to his thoracic spine disability is 
fully contemplated in his current evaluation under the rating 
schedule.  Based on this evidence, the Board finds that the 
veteran's thoracic spine disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, this case does not warrant referral 
for an extra-schedular evaluation.

Based on the above analysis, the Board finds that the 
evidence warrants a 10 percent evaluation under Code 5291 for 
residuals of a thoracic spine injury, middle back syndrome 
with degenerative changes, effective from May 12, 1995.  It 
is also determined that the preponderance of the medical 
evidence does not support an evaluation in excess of 10 
percent at time during the applicable period.


Compensation under the provisions of 38 C.F.R. § 3.324.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
VA's Schedule for Rating Disabilities, a 10 percent rating is 
authorized, but not in combination with any other rating.  
38 C.F.R. § 3.324.

Since the Board's remand of October 1997, the RO has awarded 
the veteran compensable evaluations for each of his service-
connected shoulder disabilities.  He currently has a combined 
disability evaluation of 20 percent, effective from May 12, 
1995.  This effective date is the day following his 
separation from active military service and an earlier 
effective date for VA disability compensation is not 
authorized under VA law and regulations.  See 38 C.F.R. 
§ 3.400.  As noted above, the Board has granted a compensable 
evaluation for his service-connected thoracic spine 
disability.  Due to the award of these compensable 
evaluations, made effective from the day following his 
separation from military service, the veteran cannot be 
granted a 10 percent evaluation under the provisions of 
38 C.F.R. § 3.324.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


Conclusion

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for degenerative joint disease of the knees and 
right ankle.  Although the veteran has provided lay evidence 
regarding the existence of a current disorder and its 
relationship to his military service, this evidence is not 
competent to establish the required medical diagnosis and 
nexus opinion.  

The evidence does warrant the grant of an increased 
evaluation for residuals of a thoracic spine injury, middle 
back syndrome with degenerative changes, to 10 percent 
disabling under Code 5291, effective from May 12, 1995.  
However, a preponderance of the evidence is against an 
evaluation in excess of 10 percent.  While the appellant is 
competent to report his symptoms, the medical findings do not 
support a higher evaluation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements, 
even if sworn.  To the extent that the appellant described 
severe symptomatology associated with his thoracic spine 
disability, his testimony is not credible.  To this extent, 
the preponderance of the evidence is against this claim for 
an increased evaluation. 

The veteran is not entitled to a compensable rating for 
multiple noncompensable service-connected disabilities as a 
matter of law and regulation.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence does not establish entitlement to 
service connection for degenerative joint disease of the 
knees and right ankle, or an evaluation for residuals of a 
thoracic spine injury in excess of the 10 percent disabling, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation of 10 percent disabling, but not more, for 
residuals of a thoracic spine injury, middle back syndrome 
with degenerative changes is granted effective May 12, 1995; 
subject to the applicable criteria pertaining to the payment 
of veterans' benefits.  

Entitlement to service connection for degenerative joint 
disease of the knees is denied. Entitlement to service 
connection for degenerative joint disease of the right ankle 
is denied.  Entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

